Case 3:17-cv-00209-ZNQ-LHG Document 289 Filed 07/12/21 Page 1 of 2 PageID: 20137




  Michael R. Griffinger, Esq.
  Samuel I. Portnoy, Esq.
  GIBBONS P.C.
  One Gateway Center
  Newark, New Jersey 07102-5310
  Tel.: (973) 596-4500
  Fax: (973) 596-0545

        -and-

  James P. Rouhandeh, Esq.
  Neal A. Potischman, Esq.
  DAVIS POLK & WARDWELL LLP
  450 Lexington Avenue
  New York, New York 10017

  Attorneys for Defendants Novo
  Nordisk A/S, Lars Rebien Sørensen,
  Jesper Brandgaard, and Jakob Riis

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

   IN RE NOVO NORDISK                           No. 3:17-cv-209-ZNQ-LHG
   SECURITIES LITIGATION                        CLASS ACTION



                            CERTIFICATE OF SERVICE

        I, Michael R. Griffinger, an attorney duly admitted to practice in this

  District, hereby certify that, on July 12, 2021, I caused true copies of the foregoing

  Reply Memorandum of Law in Further Support of Defendants’ Motion for

  Summary Judgment; Defendants’ Response to Plaintiffs’ Statement of Additional

  Disputed Material Facts; and Supplemental Declaration of James P. Rouhandeh in
Case 3:17-cv-00209-ZNQ-LHG Document 289 Filed 07/12/21 Page 2 of 2 PageID: 20138




  Further Support of Defendants’ Motion for Summary Judgment and accompanying

  exhibits to be served electronically on counsel for plaintiffs via electronic

  transmission and filed electronically with the Clerk of the Court via the Court’s

  CM/ECF system in accordance with the New Jersey District’s Rules on Electronic

  Service.

  Dated: July 12, 2021
                                              By: /s/ Michael R. Griffinger
                                                   Michael R. Griffinger, Esq.
                                                   GIBBONS P.C.
                                                   One Gateway Center
                                                   Newark, New Jersey 07102-5310

                                                   Attorneys for Defendants Novo
                                                   Nordisk A/S, Lars Rebien
                                                   Sørensen, Jesper Brandgaard, and
                                                   Jakob Riis




                                           -2-
